PER CURIAM.
Appellant was convicted and sentenced to a ten-year probationary term for a violation of Section 627.7375(l)(a)(l), Florida Statutes (1977). That offense is a third degree felony punishable by a maximum imprisonment of five years. Section 775.082, Florida Statutes (1977). Therefore, as conceded by the State, appellant’s sentence is illegal. Accordingly it is modified to reduce the period of probation from ten years to five years. We have examined appellant’s other points on appeal and find them to be without merit.
Therefore the judgment is affirmed and the sentence is affirmed as modified.
MILLS, Acting C. J., and SMITH, J., concur.
MITCHELL, HENRY CLAY, Jr., Associate Judge, dissents.